DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Ref. #38 used to describe an outer face.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The specification mentions Ref. #38 used to describe an outer face.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Burdsall et al., US #2008/0274434
[Burdsall ('434)]

-
Falligant, US #2,683,484
[Falligant ('484)]

-
Giles et al., GB #1206862
[Giles ('862)]


Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Giles ('862) with reference to Burdsall ('434).
In Re Claims 1-8, Giles ('862) discloses:
Cl. 1: A handheld welding torch apparatus comprising:
a gas tank (Fuel Container #10) having a handle portion (Outer wall of Container #10) and an extension portion (Comprising Bushing #80 of Torch Attachment #12), each of the handle portion and the extension portion being cylindrical (Fig. 1, 4: Fuel Tank #10 & at least the threaded portion of Busing #80 are cylindrical);
a valve assembly coupled to the gas tank, the valve assembly comprising:
a tank receiver coupled to the gas tank, the tank receiver selectively receiving a distal end of the extension portion (At least Fig. 2, 4: Receiver / Torch Attachment #12, attached Tank #10, receives an end of Extension Portion / Busing #80);
a tube stem coupled to the tank receiver, the tube stem being in fluid communication with the gas tank when the tank receiver is engaged with the extension portion (Stem / Portion of Neck #16 extending through Busing #80);
a valve housing coupled to the tube stem, the valve housing being in fluid communication with the tube stem (Housing comprising Body #30); and
a control valve coupled within the valve housing, the control valve being in fluid communication with the valve housing (Control Valve #67);
a tube neck coupled to the control valve, the tube neck being in fluid communication with the control valve (Neck #16 in fluid communication with Valve #67 via Bore #64); and
With respect to “a welding tip coupled to the tube neck”, Giles ('862) discloses a generic torch tip (Tip #18) but is silent on the type of tip used. Nevertheless, the use of a weld tip on a handheld torch would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention, as referenced by Burdsall ('434), since the applicant has not disclosed that the use of a specific type of tip on a torch solves a particular problem or is for a particular purpose (i.e. Applicant has not disclosed any criticality, or new or Giles ('862) would function equally well in either configuration.
Cl. 2: further comprising the diameter of the extension portion being less than the diameter of the handle portion (Fig. 1: Handle / Tank #10 has a larger diameter than other components including Neck #16, Body #30, Bushing & 80).
Cl. 3: further comprising the extension portion being perpendicular to the handle portion (Fig. 1, 4: Busing #80 is perpendicular to Handle / Tank #10).
Cl. 4: further comprising the distal end of the extension portion having a threaded outer collar and an inner nipple portion; the tank receiver threadably receiving the outer collar of the distal end; the tube stem selectively engaging the inner nipple portion (Fig. 4: Extension #80 includes a threaded nipple inserted into Hole #82 of Attachment #12, the tube stem portion of Neck #16 is inserted into the central bore of Extension / Bushing #80).
Cl. 5: further comprising the valve housing having a bypass channel in fluid communication with the tube stem (Bore #64) and a valve aperture extending from an outer face through to the bypass channel (Comprising Seat #74 & bore through which Valve #67 travels), the control valve having a valve stem threadably engaged within the valve aperture (Stem between Knob #14 & Valve #67 comprising Threaded Portion #68) and a valve knob coupled to the valve stem (Knob #14).
Cl. 6: further comprising the valve stem having a threaded portion (Threaded Portion #68) and a smooth blockage portion, the smooth blockage portion having a pointed tip (Fig. 4: Tip End #72).
[AltContent: textbox ([img-media_image1.png])][AltContent: oval][AltContent: textbox (Stop Ring / Cap)][AltContent: arrow]Cl. 7: further comprising a stop ring threadably engaged with the threaded portion of the valve stem (Cap at top of Body #30 surrounding the stem leading to Knob #14: see drawing below).










Cl. 8: further comprising the tube neck forming a rounded angle between 135º and 180º (Claim 6; Fig. 4: Neck #16 is formed with Obtuse Angle #84, which by definition is an angle between 90º & 180º, indicating that the angle of Obtuse Angle #84 includes the recited angle of 135º-180º).

With respect to Claims 9-11:
Claims 9 & 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Giles ('862) with reference to Burdsall ('434) as applied to claim 1 above, in view of Falligant ('484); &
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Giles ('862) with reference to Burdsall ('434) & in view of Falligant ('484).
In Re Claims 9 & 10, with respect to “further comprising the welding tip having a fixed portion and a rotatable portion rotatably coupled to the fixed portion” & “the fixed portion having a faceted section and a tapered section, the rotatable portion being coupled to the tapered section”, Giles ('862) is silent on the exact configuration of the nozzle.
Nevertheless, Falligant ('484) discloses from the same Handheld Torch field of endeavor as applicant's invention, a handheld torch (At least Fig. 1) comprising a mutli-piece nozzle (Comprising a tapered section, Orifice Portion #58, & a second section, Burner Head #59).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the multi-piece burner nozzle / tip of Falligant ('484) into the system of torch of Giles ('862) for the purpose of providing a suitable discharge nozzle for the handheld torch.
With respect to the second portion of the tip being faceted, the configuration of the nozzle tip would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a faceted tip solves a particular problem or is for a particular purpose (i.e. Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations: see P. 4, Ln. 21-26 of the instant application), and the handheld torch of Giles ('862) would function equally well in either configuration.
In Re Claim 11, with respect to “A handheld welding torch apparatus comprising: a gas tank having a handle portion and an extension portion, each of the handle portion and the extension portion being cylindrical, the extension portion being perpendicular to the handle portion, the diameter of the extension portion being less than the diameter of the handle portion, a distal end of the extension portion having a threaded outer collar and an inner nipple portion; a valve assembly coupled to the gas tank, the valve assembly comprising: a tank receiver coupled to the gas tank, the tank receiver threadably receiving the outer collar of the distal end; a tube stem coupled to the tank receiver, the tube stem selectively engaging the inner nipple portion of the distal end, the tube stem being in fluid communication with the gas tank when the tank receiver is engaged with the extension portion; a valve housing coupled to the tube stem, the valve housing having a bypass channel in fluid communication with the tube stem and a valve aperture extending from an outer face through to the bypass channel; a control valve coupled within the valve housing, the control valve being in fluid communication with the valve housing, the control valve having a valve stem threadably engaged within the valve aperture and a valve knob coupled to the valve stem, the valve stem having a threaded portion and a smooth blockage portion, the smooth blockage portion having a pointed tip; and a stop ring threadably engaged with the threaded portion of the valve stem; a tube neck coupled to the control valve, the tube neck being in fluid communication with the control valve, the tube neck forming a rounded angle between 
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762